This is a motion to dismiss an appeal from an order admitting a will to probate on the ground that the appeal was not taken within the time allowed by law. It was not taken within sixty days after the date of the entry of the order (Code Civ. Proc., sec. 1715), but it was taken within thirty days after a motion for a new trial duly made was determined. (Code Civ. Proc., sec. 939)
The court is of the opinion that the provision of section 939 of the Code of Civil Procedure, as amended in 1915 (Stats. 1915, p. 205), providing that if proceedings on motion for a new trial are pending, the time for appeal from the judgment shall not expire until thirty days after entry in the trial court of the order determining the motion for a new trial, or other termination in the trial court of the proceedings upon such motion, is applicable in the matter of an appeal from an order admitting a will to probate, and for that reason the motion to dismiss the appeal is denied. *Page 500